UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2029


JOSEPHAT MUA,

                    Plaintiff - Appellant,

             v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY, MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:11-cv-01198-PJM)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se. Lindsay A. Freedman, Linda Hitt Thatcher, Wayne
Bennett Wiseman, THATCHER LAW FIRM, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Josephat Mua appeals the district court’s order denying his self-styled motion to

reopen his civil case based on new evidence, and challenges the district court’s decision

to return to Mua a subsequently filed motion for reconsideration. Mua has also filed

motions to proceed in forma pauperis, to exceed the length limitations for his informal

opening brief, and for leave to file corrected and supplemental briefs. We have reviewed

the record and find no reversible error. Accordingly, we grant Mua’s motions and affirm

the district court’s order. * See Mua v. Bd. of Educ. of Prince George’s Cty., Md., No.

8:11-cv-01198-PJM (D. Md. Aug. 1, 2017); see also United States v. Riley, 856 F.3d 326,

328 (4th Cir.) (recognizing this court’s ability to “affirm on any grounds apparent from

the record” (internal quotation marks omitted)), cert. denied, 138 S. Ct. 273 (2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




      *
        We discern no reversible error in the district court’s refusal to entertain Mua’s
motion for reconsideration.


                                           2